Citation Nr: 1228378	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-20 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a low back injury with degenerative changes.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996 with additional unverified service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the above-referenced Regional Office (RO).  

As a threshold procedural matter, the Veteran is currently unrepresented in his appeal.  In October 2005, he signed a VA Form 21-22 authorizing Disabled American Veterans (DAV) to represent him.  In August 2011, he executed another VA Form 22a authorizing Veterans of Foreign Wars (VFW) to represent him, thus automatically revoking DAV's representation.  See 38 C.F.R. § 14.631(f)(1). 

However, the VFW did not accept representation of the Veteran explaining that it was against their policy and procedure to represent any veteran already in appeal status with the VA.  See Informal Hearing Presentation dated in May 2012.  In June 2012, the Board sent the Veteran a letter requesting clarification of his representation in this matter.  He was advised to identify his representative within 30 days and if the Board did not hear from him, then it would proceed as if he were unrepresented.  There was no response from the Veteran.  Since he has been adequately notified of his rights to appoint representation, the Board will conclude that he wishes to continue with the adjudication of his appeal unrepresented. 

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the March 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back disability is more disabling than is reflected in the current 20 percent evaluation.  During the course of the appeal he has consistently reported complaints of radiating back pain down the left lower extremity.

Unfortunately, the medical record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to this claim.

When examined by VA in April 2008, neurological evaluation of the Veteran's lower extremities showed sensory and motor function were essentially within normal limits and reflexes were present and equal.  Plantar flexion was normal bilaterally.  Magnetic resonance imaging (MRI) of the lumbar showed degenerative disc changes at L5-S1 and mild bulging annulus at L5-S1 with minimal effacement of thecal sac without central canal stenosis.  The clinical diagnosis was degenerative lumbar spine disease.

Other evidence in the file shows, the Veteran underwent a series of neurological testing in 2010 and 2011.  A private electrodiagnostic study performed in May 2010 showed no evidence of left lumbosacral radiculopathy.  During a VA Peripheral Nerves examination in December 2010, the examiner concluded there was no objective evidence of lumbar radiculopathy.  A private electroneuromyographic report from February 2011, shows the Veteran complained of longstanding low back pain with intermittent leg pain and occasional left foot numbness.  Nerve conduction testing of the bilateral peroneal and left tibial motor nerves and a limited screening needle EMG examination of the bilateral normal lower extremities were both normal.  

When examined by VA a year later in February 2012, the Veteran's complaints of radiating back pain remained unchanged.  However, the examination report is inadequate in that it is both internally inconsistent and inconsistent with the remainder of the medical evidence (or lack thereof).  

With respect to internal inconsistency, the report contains contradictory findings which need to be resolved.  First range of motion testing revealed forward flexion to 45 degrees, with pain at 30 degrees.  Although the Veteran was noted to have additional limited motion following repetitive use testing, the actual range of motion documented showed an improvement in forward flexion to 60 degrees, which contradicts the examiner's finding of additional limitation of motion.  In addition, on neurological examination, the examiner noted involvement of the L4/L5/S1/S2/S3 sciatic nerves on the left side only, resulting in moderate intermittent radicular pain in the left lower extremity.  However, in response to the inquiry regarding the severity of radiculopathy and side affected the examiner indicated that neither the right nor left side was affected.  He also reported positive straight leg raising bilaterally. 

However, and most significant in the Board's estimation, despite what is described by the examiner as mild to moderate radiculopathy, the record includes at least two electrodiagnostic studies that are completely devoid of any evidence of radiculopathy affecting the lower extremities.  Moreover, despite the examiner's suggestion of unemployability, the record reflects that the Veteran continued to work in a factory on an assembly line. 

Thus, at a minimum, the February 2012 report is unclear at best.  The questions raised by this report can be resolved only through further evidentiary development.  For these reasons, the Board has no discretion and must remand this matter for an additional medical opinion.  The physician who presented the February 2012 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If the examiner who performed the February 2012 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected low back injury residuals.  Document the attempts to obtain such records.

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, obtain an addendum to the February 2012 VA opinion that addresses the current nature and extent of the Veteran's service-connected low back disability.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  The examiner should identify all currently diagnosed low back disorders.

If the February 2012 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

a) The examiner should clarify the range of motion testing of the low back, particularly for forward flexion, including the point at which pain begins and whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

b) The examiner should describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected low back disability.  The examiner should discuss the severity of any left- or right-side radiculopathy or neuropathy found to be present in the lower extremities.  Any abnormal sciatic, peroneal, popliteal or other nerve abnormalities should be described in detail and the examiner must indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

c) Considering all neurological and orthopedic examination findings, the examiner should provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

d) The examiner should also provide an opinion as to the effect that the service-connected low back injury residuals with degenerative changes has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If he/she feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the February 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


